WILLIAM H. CRANDALL, Jr., Special Judge
dissenting.
I respectfully dissent. I agree with the majority that this appeal does not involve a contested case within the meaning of § 536.010(2), RSMo 1986. I disagree with the implicit holding of the majority that the decision of the Director to make the Market Conduct Report public was subject to administrative review in the circuit court.
When the parties entered into a stipulation for settlement, no contested matters remained for administrative review. There is no question that the Director lawfully exercised the discretion granted him by § 374.070, RSMo 1986. Because the Director had sole discretion over whether the Report was a public record, § 536.150, RSMo 1986, precludes inquiry here.
Accordingly, I do not believe we reach the issue of whether or not there was an abuse of discretion by the Director. I believe that this cause should be remanded to the circuit court with direction to dismiss the petition for review filed by Golden Rule.
For the foregoing reasons, I dissent.